        Case 2:17-cr-00023-DLC Document 149 Filed 08/28/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 UNITED STATES OF AMERICA,                             CR 17–23–M–DLC

                      Plaintiff,

 vs.                                                         ORDER

 MARTIN JAMES WALSH,

                       Defendant.

       United States Magistrate Judge Kathleen L. DeSoto entered her Findings and

Recommendation on August 13, 2020. (Doc. 148.) As neither party objected, they

are not entitled to de novo review of the record. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnel Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

       Judge DeSoto recommends that the Court accept Martin James Walsh’s

guilty plea after Walsh appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to two counts of distribution of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2, as set

forth in the Second Superseding Information. (See Doc. 140.)
                                           1
       Case 2:17-cr-00023-DLC Document 149 Filed 08/28/20 Page 2 of 2



      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 148) IN FULL.

      Accordingly, IT IS FURTHER ORDERED that Martin James Walsh’s

motion to change plea (Doc. 138) is GRANTED, and Martin James Walsh is

adjudged guilty to Counts I and II as set out in the Second Superseding

Information.

      DATED this 28th day of August, 2020.




                                         2
